Citation Nr: 0004568	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-46 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis 
with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967, and from January 1968 to July 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was remanded by the Board in June 1998 
for further development; it was returned to the Board in 
August 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's sinusitis with allergic rhinitis is no more 
than moderate in severity, without evidence of polyps, 
intranasal atrophy, or nasal obstruction; he experiences no 
more than two episodes of sinusitis each year, without 
evidence of any associated scabbing.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996); 38 C.F.R. § § 4.7, 4.97, 
Diagnostic Codes 6513, 6522 (1999); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  
The Board notes in this regard that the veteran has alleged 
treatment from 1988 to 1995 as a civilian at the Grafenwoehr 
and Karterbach health clinics in Germany, but that the RO has 
not attempted to obtain any records from those facilities.  
The Board notes, however, that the veteran has not alleged, 
and there is no indication, that VA is in a better position 
to obtain records from those facilities than the veteran.  
The Board therefore concludes that further delay of the 
appellate process for the purpose of obtaining records from 
the aforementioned facilities is not warranted.
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected sinusitis with allergic rhinitis.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

Factual background

As noted in the Introduction, the veteran's service ended in 
July 1988.  Service connection was granted for sinusitis with 
allergic rhinitis in July 1996, rated as one disability and 
evaluated as noncompensably disabling from April 16, 1996.  
In August 1997, the evaluation assigned the veteran's 
disability was increased to 10 percent disabling from April 
16, 1996.  This evaluation has remained in effect since that 
time.

Service medical records show occasional treatment for 
symptoms of congestion, sinus pain and itching attributed to 
allergic rhinitis.  Physical examination at those times 
disclosed the presence of swollen turbinates, interior nasal 
edema, boggy nasal mucosa, and the drainage of clear fluid.  
In August 1974, December 1975 and May 1984, the veteran was 
treated for symptoms including weakness, nasal congestion and 
purulent nasal discharge attributed to sinusitis.  Physical 
examination disclosed the presence of edema and erythema in 
both anterior nasal chambers, as well as moderate edema in 
the ethmoid and maxillary areas.  Sinus X-ray studies in 
December 1975 showed the presence of maxillary sinus 
thickening on the left, with a small amount of thickening on 
the right; the veteran was prescribed antibiotics.  The 
report of the veteran's retirement examination is negative 
for any complaints or findings with respect to sinusitis or 
allergic rhinitis.

Treatment records from the Ireland Army Community Hospital 
for December 1995 to September 1997 show complaints in 
December 1995 of sinus drainage associated with serous 
otitis.  In December 1996, the veteran reported experiencing 
congestion and postnasal drip.  Physical examination at that 
time disclosed that his frontal and maxillary sinuses were 
full; he was diagnosed with sinusitis.

The veteran was afforded a VA examination in May 1996, at 
which time he reported experiencing continuing sinus 
problems.  He denied using any sinus medications, but did 
report using vitamins and herbal supplements for the control 
of his nasal symptoms.  He reported that pollen and certain 
smells tended to irritate his nose, and that he occasionally 
experienced some pressure and a dripping sensation in his 
nose.  Physical examination disclosed that the veteran's 
external nose and vestibule were normal, and that his septum 
was nondeviated with normal thickness.  There was evidence of 
a scant and very thin clear discharge in the nares cavities, 
which were otherwise clear.  The floor of the veteran's nose 
was mildly inflamed, as were the inferior meatus, and the 
anterior, middle and superior turbinates; no structural 
abnormalities were identified.  The middle meatus and 
paranasal sinuses were mildly boggy, but otherwise normal.  
The septal ethmoidal recess and the olfactory area were 
normal.  No evidence of polyps was identified.  X-ray studies 
of the sinuses showed an air fluid level in one maxillary 
antrum, with haziness obscuring the other antrum.  The 
veteran was diagnosed with sinusitis.

On file are VA treatment reports for August 1996 to January 
1999 which show that the veteran presented in December 1998 
with a three day history of a sore throat and sinus pain and 
congestion; he denied any fever.  Physical examination 
disclosed the presence of mild sinus tenderness in the left 
frontal and ethmoid sinuses, and X-ray studies of the sinuses 
purportedly showed evidence of chronic sinusitis, but without 
any evidence of polyps; the veteran was diagnosed with acute 
sinusitis and was prescribed antibiotics.  The treatment 
records are otherwise negative for any pertinent complaints.

On file is the report of a December 1996 VA examination, at 
which time the veteran complained of continuing problems with 
breathing, post nasal drainage, congestion and coughing.  He 
denied a history of sinus surgery.  The veteran reported that 
his symptoms were worse in the spring and fall months, and he 
stated that he experienced frequent sinus infections at those 
times.  He indicated that his sinusitis episodes were 
incapacitating and required the use of antibiotics, although 
he indicated that he used nonprescription medications for the 
relief of his symptoms.  He reported experiencing headaches 
during his episodes of sinusitis.  The veteran also reported 
experiencing allergies to, inter alia, molds, trees, grasses 
and pollen.  The veteran reported that he was unemployed.  
Physical examination disclosed the absence of any atrophy of 
the intranasal structures.  The presence of thin, clear nasal 
secretions was identified, but no purulent discharge or 
scabbing was evident.  A small amount of crusting was 
present.  No anosmia was evident and no evidence of 
osteomyelitis was identified.  The examiner noted that the 
veteran exhibited a slight deviation of his nasal septum to 
the right, which did not interfere with his nasal breathing.  
The examiner concluded that the veteran's allergic rhinitis 
was somewhat undertreated, since he was not using a nasal 
steroid or continuous antihistamine or decongestant 
medication.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1997, at which time he testified that he 
experienced sinus infections several times each year, 
occurring mainly in the spring and fall months.  He indicated 
that his infections occurred in a pattern and were affected 
by weather changes.  He reported that his sinusitis episodes 
involved symptoms including severe congestion, high 
temperatures, nose and throat irritation, ear infections, eye 
itchiness, sneezing, a scratchy throat, a runny nose and a 
droopy feeling.  He testified that his sinusitis episodes 
lasted from three days to three weeks or longer, and that he 
would not work during those episodes.  He stated that he had 
missed three months of work over the prior year secondary to 
his sinusitis episodes.  The veteran reported that he did 
seek medical attention for his sinusitis episodes, and that 
he was prescribed medication.  He testified that he was 
employed as a substitute teacher. 

The veteran was afforded a VA examination in February 1999.  
At that time he reported experiencing up to three episodes of 
sinusitis each year.  The examiner noted that X-ray studies 
of the veteran's sinuses in December 1998 showed some 
maxillary sinus mucosal thickening consistent with maxillary 
sinusitis, but that no other pathology was evident on the 
films.  On physical examination, both nares were patent.  The 
veteran exhibited a slight septal deviation to the right, but 
his airways were patent, bilaterally.  Some very mildly 
erythematous mucosa was evident, but no other pathology was 
identified.  The examiner concluded that the veteran had 
allergic rhinitis and accompanying sinusitis up to three 
times each year.  He noted, however, that the veteran's 
symptoms could be controlled to a great extent with 
medication.
Analysis

Effective October 7, 1996, the criteria governing the rating 
of diseases of the nose and throat changed, including the 
criteria governing the rating of sinusitis and allergic 
rhinitis.  See 61 Fed. Reg. 46720 - 46731 (1996).  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision of July 1996.  The October 1996 Statement of the 
Case referred to the regulations then in effect.  While the 
May 1997 and August 1997 supplemental statements of the case 
applied the new criteria for sinusitis, the new criteria for 
allergic rhinitis were not addressed.  The Board remanded the 
case in June 1998 in order to provide the RO with the 
opportunity to decide the veteran's claim under the new 
rating criteria for allergic rhinitis.  In a Supplemental 
Statement of the Case dated in April 1999, the RO, applying 
the new schedular criteria for sinusitis and allergic 
rhinitis, continued the denial of the veteran's claim.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Rating Criteria.

The veteran's sinusitis has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).  Under that code, a 
noncompensable evaluation is warranted for maxillary 
sinusitis with X-ray manifestations only, symptoms mild or 
occasional.  A 10 percent rating is warranted for moderate 
maxillary sinusitis, with discharge or crusting or scabbing, 
infrequent headaches.  A 30 percent rating is warranted for 
severe maxillary sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).  

A 10 percent rating is appropriate for atrophic rhinitis with 
definite atrophy of intranasal structure, and moderate 
secretion.  A 30 percent rating is warranted for atrophic 
rhinitis with moderate crusting and ozena, atrophic changes.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent for sinusitis 
with allergic rhinitis is not warranted.  The evidence shows 
that the veteran was treated on several occasions in service 
for allergic rhinitis and sinusitis, and that he was 
essentially asymptomatic at his retirement from service.  
Postservice medical records document no more than three 
episodes of allergic rhinitis or sinusitis.  Notably, while 
service and postservice treatment records describe the 
presence of purulent discharge during the veteran's episodes 
of sinusitis, none of those records document the presence of 
any associated scabbing or crusting, record any complaints of 
headaches, or suggest that the veteran's sinusitis episodes 
were incapacitating in nature.  While the veteran contends 
that he in fact experiences numerous recurrences of sinusitis 
each year which have resulted in missing approximately 3 
months from work in a year, he has not adduced any evidence 
in support of his contention, and as noted above, treatment 
records on file do not support his testimony.  The Board 
therefore concludes that the veteran's assertions concerning 
the frequency and severity of his symptoms lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the veteran exhibited nasal discharge, inflammation, 
bogginess and crusting on various VA examinations, his nasal 
discharge was consistently described as clear and minimal, 
the inflammation and bogginess were described as mild, and 
the crusting was limited in amount, without evidence of 
purulent discharge.  Moreover, while the February 1999 
examiner apparently accepted the veteran's contention that he 
experienced up to three episodes of sinusitis each year, the 
examiner notably did not conclude that those reported 
episodes were incapacitating in nature, and indeed concluded 
that the veteran's symptoms would be effectively controlled 
with medication.  In addition, while the veteran exhibited a 
slight deviation of his nasal septum to the right on VA 
examination, as well as an air fluid level and haziness on 
sinus X-ray studies, VA examiners have consistently concluded 
that the veteran does not have any structural obstruction of 
his nasal passages; rather, his breathing difficulties were 
associated with acute episodes of congestion.  Moreover, X-
ray studies and physical examination have consistently 
disclosed the absence of any polyps.  

In sum, based upon the lack of clinical or other 
corroborating evidence of more than moderate symptoms 
associated with the veteran's service-connected disability, 
or more than infrequent episodes of sinusitis, the Board has 
concluded that the disability does not more nearly 
approximate the criteria for a higher evaluation.  38 C.F.R. 
§ 4.7.

The Board notes that since there is no evidence demonstrating 
the presence of any intranasal atrophy, structural 
abnormalities, or polyps, there is no basis for the 
assignment of a separate compensable rating for allergic 
rhinitis.  The veteran's sinusitis with allergic rhinitis is 
therefore properly rated as one disability. 


B.  New rating criteria

As noted previously, effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating diseases of the 
nose and throat.  61 Fed. Reg. 46720 (1996).  The new rating 
criteria for sinusitis are found at 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999), and the new criteria for 
allergic rhinitis are found at 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  

A noncompensable evaluation is warranted for maxillary 
sinusitis detected by X-ray only.  A 10 percent rating is 
warranted for maxillary sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  A 30 
percent rating is warranted for maxillary sinusitis with 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Code 6513 and Note.

A 10 percent rating is warranted for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted for allergic rhinitis 
with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

As with the analysis under the old rating criteria, the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 10 percent as there 
is no clinical or other corroborating evidence that the 
veteran experiences more than two incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting, or that he experiences any structural obstruction 
of his nasal passages.  While the veteran contends that he in 
fact experiences at least three sinusitis episodes each year, 
at least some of which render him unable to work, as noted 
previously, his statements are unsupported by treatment 
records on file which disclose treatment on a limited number 
of occasions in service, and no more than three occasions 
since service, for sinusitis.  While the service medical and 
treatment records indicate that the veteran required 
antibiotic treatment of his symptoms, none of those records 
indicate that he required bedrest.  Moreover, while the 
February 1999 VA examiner accepted the veteran's contention 
that he experienced up to three episodes of sinusitis each 
year, the examiner notably did not conclude that the episodes 
were incapacitating in nature.

Although the veteran exhibits a slight nasal deviation to the 
right and reports difficulty with breathing, VA examiners 
have consistently noted the absence of any polyps or any 
other obstruction in the veteran's nasal passages, other than 
that associated with acute congestion.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for the veteran's service-connected sinusitis 
with allergic rhinitis, under the new criteria of Diagnostic 
Codes 6513 and 6522, is not warranted.

The Board lastly notes that since there is no evidence of 
nasal polyps or evidence demonstrating more than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, there is no basis for the assignment 
of a separate compensable rating for allergic rhinitis.  The 
veteran's sinusitis with allergic rhinitis therefore 
continues to be properly rated as one disability.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected sinusitis with allergic rhinitis has 
interfered with his employment, causing him to miss 
approximately three months of work each year.  The Board 
notes, however, that the veteran was unemployed in 1996, that 
he was thereafter employed as a substitute teacher, and that 
he has not adduced any evidence showing that his unemployment 
was due to his disability or produced documentation of missed 
work caused by his service-connected disability.  Moreover, 
even assuming that his disability caused the veteran to miss 
work on several occasions, the Board notes that industrial 
impairment is contemplated by the assigned evaluation of 10 
percent, which is based on average industrial impairment.  
The Board notes that there is no evidence that the veteran's 
sinusitis with allergic rhinitis has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for sinusitis 
with allergic rhinitis is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

